ORDER

PER CURIAM.
David Blakemore appeals the judgment of the motion court denying his Rule 29.15 motion without an evidentiary hearing. We find that the motion court did not clearly err in denying Blakemore’s request *161for post-conviction relief without an evi-dentiary hearing. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).